Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1,9,10,11,8,14,15,16,20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1,4,5,6,7,15,16,23,29 of U.S. Patent No. 11,033,895. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1 of the application is merely broader than claim 1 of the patent, and therefore obvious, (2) claim 9 of the application is merely broader than claim 4 of the patent, and therefore obvious, (3) claim 10 of the application is merely broader than claim 5 of the patent, and therefore obvious, (4) claim 11 of the application is merely broader than claim 6 of the patent, and therefore obvious (5) claim 8 of the application is merely broader than claim 7 of the patent, and therefore obvious, (6) claim 14 of the application is merely broader than claim 15 of the patent, and therefore obvious, (7) claim 15 of the application is merely broader than claim 16 of the patent, and therefore obvious, (8) claim 16 of the application is merely broader than claim 23 of the patent, and therefore obvious, (9) claim 20 of the application is merely broader than claim 29 of the patent, and therefore obvious.

Claims 1,8,9,12,15  are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1,8,7,1,6 of U.S. Patent No. 10,156,499. Although the claims at issue are not identical, they are not patentably distinct from each other because (1) claim 1 of the application is merely broader than claim 1 of the patent, and therefore obvious, (2) claim 8 of the application is merely broader than claim 7 of the patent, and therefore obvious, (3) claim 9 of the application is merely broader than claim 1 of the patent, and therefore obvious, (4) claim 12 of the application is merely broader than claim 1 of the patent, and therefore obvious, (5) claim 15 of the application is merely broader than claim 6 of the patent, and therefore obvious.

The (prior) art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tuyl et al (8171798) teach ejecting droplets from a reservoir 24, including: applying a focused acoustic wave towards a free surface 46 (lines 58-61, col. 5) of fluid in a reservoir 24, the wave causing drops of “three to five nanoliters” (lines 5-8, col. 6), and even “one nanoliter” (line 11, col. 6), to be ejected (“eject”, line 20, col. 5). The wave 55 focusses on the free surface region (Figure 1). The dimensions of the crystal 50 are such that the diameter D is 1 mm the length of the focus B is 11 mm. The piezo element may operate at from 1-60 MHz (lines 22-25, col. 11).  However, the drop is not created by 2 (i.e. first and second) tonebursts as called for in Applicant’s claims 1, 16 and 20.

Claims 2-7,13,17-19,21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 


/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861